DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 1 the “first seat member” in line 20 lacks proper numbering in the written description and figures; 
In claim 2 “a concave portion” in line 3 lacks proper numbering as well; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the valve element" in line 21; Claim 4 recites “the yoke” in line 5; There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “an elastic modulus of the first seat member is larger than an elastic modulus of the valve element, and an elastic modulus of the second seat member is smaller than an elastic modulus of the case”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there is a lack of objective meaningful reference as to what any of the materials are in the claim and accordingly the actual range of elastic modulus of elasticity can not be ascertained without actually reading limitations from the written description into the claims which is improper, especially without a special definition or claimed means plus function nonce style language.  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
With regard to claim 5, which recites “a coefficient of friction of the plunger with respect to the first seat member is smaller than a coefficient of friction of the plunger with respect to the valve element” there is a lack of objective meaningful reference as to what material is provided for the respective coefficients of friction and thus making the comparison in the claim between the various coefficient of friction of the materials indefinite, especially without reading limitations from the written description into the claim language which would be improper as discussed above; 
With regard to claim 6, which recites “a coefficient of friction of the plunger with respect to the second seat member is smaller than a coefficient of friction of the plunger with respect to the case” there is a lack of objective meaningful reference as to what material is provided for the respective coefficients of friction and thus making the comparison in the claim between the various coefficient of friction of the materials indefinite, especially without reading limitations from the written description into the claim language which would be improper as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 9 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Lubischer (US 6120003) and further in view of Bonnano (US 9903269); 
Claim(s) 6 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Lubischer in view of Bonnano as applied to claim 1 above (as indefinitely understood) and further in view of Okiawa (US 2010/0308244); 
Claim(s) 8 and 10 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Lubischer in view of Bonnano as applied to claim 1 and 9 above (as indefinitely understood) and further in view of Aoyama (US 7971599); 

Lubischer discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    920
    642
    media_image1.png
    Greyscale

An electromagnetic valve (figure 1) comprising: a solenoid (at 42) including a tubular bobbin (at 1002 surrounding the coil 79) which has a through-hole (at 1004) penetrating along an axial direction (central axis of 78), a plunger (78/80) inserted into the through-hole (along with tube 71) and supported (via the tube and the bobbin) so as to be movable along the axial direction, a coil (79) which is wound around an outer peripheral portion of the bobbin and generates a magnetic force as being energized to move the plunger along the axial direction (where the plunger is pulled via the magnetic flux across the gap at 76b via flux path along 80a), and a case (at 1006) which houses the bobbin, the plunger, and the coil; a flow path member (at 1008) coupled to the solenoid on one side (bottom side) in the axial direction, the flow path member including a first flow path (at 120), a second flow path (at 16), a relay flow path (at 102) connecting the first flow path and the second flow path, and a valve element housing portion (at 1010) having a tubular space (that of 92) connected to the relay flow path (i.e. the volume of 92 defines that relay flow path 102 surfaces); a columnar valve element (104 at 1012 is a cylindrical open column shape) that is housed in the valve element housing portion (1010) and moves along the axial direction together with the plunger to open and close the relay flow path (at valve seat 100); a first seat member (at 1014) that is disposed on another side (more bottom side) in the axial direction of the valve element and is in contact with the plunger (via 90); a second seat member (at 82) that is disposed in the case of the solenoid on an opposite side of the first seat member in the axial direction with the plunger interposed between the first seat member and the second seat member (as shown) and is in contact with the plunger (when the valve is open plunger portion 80 seats against stop seat member 82); and a biasing member (106) that is provided on the one side in the axial direction (same side as first seat member 1014) of the valve element and biases the valve element to the other side in the axial direction (i.e. to open the valve), wherein and the second seat member is [a stopper against] the case (i.e. for providing a rigid stop for the movable core/plunger to impact against);  Lubischer does not disclose:  an elastic modulus of the first seat member is larger than an elastic modulus of the valve element (i.e. for example making the first seat member out of metal and the valve element out of resin), and an elastic modulus of the second seat member is smaller than an elastic modulus of the case (i.e. for example making the second seat member out of resin and the case out of metal); But Bonnano teaches: using a plastic material for the sealing body of the valve element and a metal pin and metal first seating member element (figure 3, and see Col 3 ln 12-16), the metal pin and seating connection provided for rigidity (and thus providing a higher Youngs modulus than that of plastic which is softer and more giving during an impact); 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide utilize a plastic material for the valve element of Lubischer as taught in Bonnano, a metal pin and metal first seat member for Lubischer as taught in Bonanno, and a plastic material for the second seat member of Lubisher and a metal casing (as arguably taught in Lubischer (for completing the magnetic flux path there about), all for the purpose of for example, providing adequate sealing, and reduction in impact resistance while providing an effectively structured and efficiently operable solenoid valve, and especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Lubischer discloses (as modified for the reasons discussed above) in claim 2:  The electromagnetic valve according to claim 1, wherein the valve element has a concave portion (i.e. that holding 1014), recessed to the one side in the axial direction, at an end portion on the other side in the axial direction, and the first seat member is disposed in the concave portion (as shown.) 

Lubischer discloses (as modified for the reasons discussed above) in claim 3:  The electromagnetic valve according to claim 1, wherein the case includes a tubular frame portion (outside portion at 1006) extending along the axial direction and a wall portion (at 1018) that blocks the frame portion on the other side in the axial direction, and the second seat member is disposed in contact with the wall portion (i.e. inside of the tube) on the one side in the axial direction.

Lubischer discloses (as modified for the reasons discussed above) in claim 4:  The electromagnetic valve according to claim 3, wherein the solenoid further includes a tubular yoke (at 74 and 1016) disposed between the bobbin and the plunger, the yoke is provided with a step  portion (at 86), recessed to the one side in the axial direction, on an end surface on the other side in the axial direction (i.e. on the solenoid side), and the second seat member is disposed in a space (between 86 and 1018) formed by the step portion of the yoke and the wall portion of the case.

Lubischer discloses (as modified for the reasons discussed above) in claim 5:  The electromagnetic valve according to claim 1, wherein a coefficient of friction of the plunger with respect to the first seat member is smaller than a coefficient of friction of the plunger with respect to the valve element (as modified for the reasons discussed above, with the plunger being metal and the first seat member being metal, any friction (or coefficient of friction) there between being less than that of metal on plastic (i.e. the metal plunger pin and the valve element); 
In other words, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide a press fit connection as arguably taught by Lubischer’s metal first seat member and the Lubisher plastic valve element, with the frictional resistance between the two greater than a metal to metal connection, for the purpose of retaining in fitted fashion the connection between the two. 

Lubischer discloses (as modified for the reasons discussed above) in claim 6:  The electromagnetic valve according to claim 1, does not disclose: a coefficient of friction of the plunger with respect to the second seat member is smaller than a coefficient of friction of the plunger with respect to the case; but Okiawa teaches: using PTFE resin material for a bearing surface (and considering that PTFE is a great plain bearing as well as sliding bearing surface, utilized for the purpose of increasing self lubricity and enhancing wear resistance, paragraph 0113, and considering that PTFE has the lowest frictional resistance coefficients of about 0.05 to 0.10, which would be less than the metal to metal coefficient of friction (for example steel on steel of 0.57) of the plunger to the case as the case may be; 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in for the plain bearing second seat member of Lubischer, a PTFE material coating for the bearing as taught in Okiawa, especially considering that PTFE is a great plain bearing as well as sliding bearing surface, utilized for the purpose of increasing self lubricity and enhancing wear resistance, and considering that PTFE has the lowest frictional resistance coefficients of about 0.05 to 0.10, which would be less than the metal to metal (for example steel on steel of 0.57) coefficient of friction of the plunger to the case as the case may be, and all especially considering that it has been held to be within the general skill of a worker in the art to select a known material (i.e. such as plastic resin) on the basis of its suitability for the intended use. 

Lubischer discloses (as modified for the reasons discussed above) in claim 8:  The electromagnetic valve according to claim 1, does not explicitly disclose: the elastic modulus of at least one of the first seat member and the second seat member is 200 MPa or more; plastic resin has an elastic modulus of about 200 MPa; but but Aoyama teaches: using a polyvinyl fluoride (PVDF) for a resin molded valve part (rod pin and piston (where PVFD has a Youngs modulus of 2.5 GPa) that is lightweight and heat resistant, Col 6 ln 8-14, all for the purpose of providing an efficiently injection molded valve part as discussed by Aoyama; and 
accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a polyvinyl fluoride (PVDF) material for the first or second seat member of Lubishcer as modified for the reasons discussed above, as a resin injection molded valve part (with PVDF having 2.5 GPa Youngs elasticity) for the first or second seat member of Lubischer as taught in Aoyama, that is lightweight and heat resistant and efficiently injection molded, all especially considering that it has been held to be within the general skill of a worker in the art to select a known material (i.e. such as plastic resin) on the basis of its suitability for the intended use.  

Lubischer discloses (as modified for the reasons discussed above) in claim 9. The electromagnetic valve according to claim 1, wherein at least one of the first seat member and the second seat member is made of a resin material (as modified for the reasons discussed above.)

Lubischer discloses (as modified for the reasons discussed above) in claim 10:  The electromagnetic valve according to claim 9, wherein the resin material is a fluorine-based resin material; Lubischer (as modified above) does not explicitly disclose, using a fluorine based resin material, but Aoyama teaches: using a polyvinyl fluoride (PVDF) for a resin molded valve part (rod pin and piston (where PVFD has a Youngs modulus of 2.5 GPa) that is lightweight and heat resistant, Col 6 ln 8-14, all for the purpose of providing an efficiently injection molded valve part as discussed by Aoyama; and 
accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a polyvinyl fluoride (PVDF) material as a resin molded valve part for the first or second seat member of Lubischer as taught in Aoyama, that is lightweight and heat resistant and efficiently injection molded, all especially considering that it has been held to be within the general skill of a worker in the art to select a known material (i.e. such as plastic resin) on the basis of its suitability for the intended use.  

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein the valve element further includes: a first guide portion which protrudes outward in a radial direction on the one side in the axial direction and is guided to an inner peripheral surface of the valve element housing portion; and a second guide portion which is provided to be separated from the first guide portion on the other side in the axial direction, protrudes outward in the radial direction, and is guided to the inner peripheral surface of the valve element housing portion, and a surface of the first seat member on the other side in the axial direction is located between the first guide portion and the second guide portion in the axial direction” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753